DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a non-final rejection
Claim 7 was cancelled by Applicant
Claims 1-6 and 8-10 are rejected under 35 USC § 101 
Claims 8-9 are rejected under 35 USC § 102 
Claims 1-6 and 10 are rejected under 35 USC § 103


In view of the appeal brief filed on 1-5-2022, PROSECUTION IS HEREBY REOPENED. [3]New grounds of rejection are set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:

(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
[4]


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 5-24-2018 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-2-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-6 & 8-10] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-6 & 8-10, the claims recite an abstract idea of promoting crime risk avoidance. 
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a system for promoting crime risk avoidance comprising a series of steps.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “monitoring a response by the user of the mobile device after the push notifications to record information indicating compliance by the user with the recommendation of the push notification”; falls under the grouping that belongs to a method of organizing human activity under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites promoting crime risk avoidance. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites additional elements: “a central server providing a computer processor for executing a program stored in a non-transitory computer readable electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices”; and “at least one mobile device providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the mobile device providing location identifying circuitry identifying the location of the mobile device and providing communication with the central server”; all of which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of promoting crime risk avoidance (refer to MPEP 2106.05(f)) 
The following recite insignificant extra solution activity to the judicial exception (refer to MPEP 2106.05(g). Specifically  (a) “provide the central server with the location of the mobile device”; (b) “) index the database of crime data based on the location of the mobile device to receive a crime risk value at the location of the mobile device”, amounts to merely selecting or gathering a particular data source or type of data to be manipulated related to indexing crime data; and (c) “push contemporaneous notifications to the mobile device from the central server based on the received crime risk value, the notifications providing a recommendation for reducing crime risk”, amounts to mere data gathering related to sending information.   Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claim 1, the additional elements recited: recites additional elements: “a central server providing a computer processor for executing a program stored in a non-transitory computer readable electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices”; and “at least one mobile device providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the mobile device providing location identifying circuitry identifying the location of the mobile device and providing communication with the central server”; all of which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of promoting crime risk avoidance (refer to MPEP 2106.05(f))
Regarding the additional elements of:  (a) “provide the central server with the location of the mobile device”; (b) “) index the database of crime data based on the location of the mobile device to receive a crime risk value at the location of the mobile device”, amounts to merely selecting or gathering a particular data source or type of data to be manipulated related to indexing crime data; and (c) “push contemporaneous notifications to the mobile device from the central server based on the received crime risk value, the notifications providing a recommendation for reducing crime risk”, amounts to mere data gathering related to sending information; are all an insignificant extra solution activity to the judicial exception. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; selecting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Claims 2-6, dependent on claim 1 are rejected under 35 U.S.C 101 based on similar rationale as claim 1. Additional elements in claims 2-6 do not provide further limitations on claim 1 that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.   
Claim 2 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting  “wherein the notifications include an indication of crime risk” it adds to the abstract idea of promoting crime risk avoidance without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2). 
Claim 3 dependent on claim 2 merely adds to the abstract idea of claim 1. By reciting “wherein the notifications include suggestions of routes to move out of a location with high crime risk”, it adds to the abstract idea of promoting crime risk avoidance without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).   
Claim 4 dependent on claim 1: merely adds to the abstract idea of claim 1.  By reciting “wherein the central server assesses rate of change in the location of the mobile device to determine whether the user has exited a car after driving and the notification provides a reminder to lock the car”, it adds to the abstract idea of promoting crime risk avoidance without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).  
Claim 5 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “wherein the notification includes advertisements for products that will enhance consumer safety in high crime areas”, it adds to the abstract idea of promoting crime risk avoidance without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).   
Claim 6 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “wherein the mobile device further includes a program for route planning …..to determine crime risk at the multiple locations of the route and wherein the push notifications recommend alternate routes based on the crime risk at the multiple locations of the route”, it adds to the abstract idea of promoting crime risk avoidance without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).   
Claim 6 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities. Specifically claim 6 recites “…wherein the central server receives route location from the mobile device and indexes the database based on multiple locations of the route..”. This claim amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application, or amounts to significantly more than an abstract idea, since the courts have found the concept of data gathering to be well understood, routine, and conventional activity (refer to MPEP 2106.05(d). As a result it is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).   
Independent Claim 8 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 8 recites a system for providing crowd-sourced crime risk assessment comprising a series of steps.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention of “analyze and combine information from different mobile devices related to crime risk data at the given location to provide locations linked to crime risk”, falls under the grouping that belongs to a method of organizing human activity under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites promoting crime risk avoidance. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 8 recites. Additional elements: “a central server providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices”; and “a database” amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea of promoting crime risk avoidance (refer to MPEP 2106.05(f)) 
The following recite insignificant extra solution activity to the judicial exception (refer to MPEP 2106.05(g):  (a) “receive from multiple mobile devices, location and information related to crime risk data of a given location” amounts to mere data gathering related to receiving information; and (c) “as a response caused by the receipt of location and crime information from the multiple mobile devices, provide to the multiple mobile devices from which location and information related to crime risk data at the given location is received additional crime risk data for a location derived from other mobile devices” amount to mere data gathering related to sending and receiving  information. Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claim 8, the additional elements cited “a central server providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices” and “a database”; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea of promoting crime risk avoidance (refer to MPEP 2106.05(f))
Regarding the additional elements of:  (a) “receive from multiple mobile devices, location and information related to crime risk data of a given location” amounts to mere data gathering related to receiving information; and (c) “as a response caused by o the receipt of location and crime information from the multiple mobile devices, provide to the multiple mobile devices from which location and information related to crime risk data at the given location is received additional crime risk data for a location derived from other mobile devices”  are all insignificant extra solution activity to the judicial exception. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; selecting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)).    Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Claims 9-10, dependent on claim 8 are rejected under 35 U.S.C 101 based on similar rationale as claim 8. Additional elements in claims 9-10 do not provide further limitations on claim 8 that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 
Claim 9 dependent on claim 8 merely adds to the abstract idea of claim 8. By reciting “wherein the crime risk data comprises photographs and the analysis analyzes the photographs to detect a risk of crime”, it adds to the abstract idea of promoting crime risk avoidance, without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).               
Claim 10 dependent on claim 8 merely adds to the abstract idea of claim 8. By reciting “wherein the crime risk data comprises answers to questions submitted to the user of the mobile phone about crime risk“, it adds to the abstract idea promoting crime risk avoidance, without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).

Claim Rejections - 35 USC § 102 (a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deCharms et. al. (US 2014/0368601 A1) hereinafter “deCharms”.

Regarding claim 8 deCharms teaches: 
A system for providing crowd-sourced crime risk assessment comprising: 
a central server providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices; (See at [0070] via: “…FIG. 2 is a diagram of an example system 200 for providing security features on a mobile computing device 202. The example system 200 is depicted as including the mobile computing device 202, other mobile computing devices 204, computer systems 206 associated with professional security and/or emergency response systems, a data storage system 208, a central computer system 210, other computing devices 212 that are available to output audio or video information, a network 214, and wearable computing or monitoring devices 216. …”; in addition see at least [0005] via: “…the data sources can include one or more of: criminal databases…”)      
wherein the program operates to: 
(a) receive from multiple mobile devices, location and information related to crime risk data of a given location; (See at least [0191] via: “…FIG. 8 is a flowchart of an example technique 800 for providing real-time crime maps and safety levels to users. The example technique 800 can be performed in part by a central computer system 802 ( e.g., central computer system 210, server system 406) and first, second, and third user computing devices 804-808 (e.g., mobile computing device 102, mobile computing device 202, user device 404)...”; in addition see at least [0192] via: “…users may upload information regarding incidents that they are aware of. This information may be provided to authorities, or to other users. This information may include their location…”); in addition see at least [0265] via: “…A plurality of users may use this invention to communicate any of the information described to a plurality of recipients, either in real time or later. For example, many users at an emergency scene may all be videotaping the scene from different angles. A single responder, or a team of responders, may select all of these users and see all of their information in coordination, for example on the same screen…”)  
(b) ) analyze and combine information from different mobile devices related to crime risk data at the given location to provide a database of locations linked to crime risk; (See at least [0195] via: “…The central computer system 802 can also use the incident report to update real-time crime map data that is maintained by the central computer system 802 and used to provide real-time crime maps and safety levels (816). ..”); in addition see at least [0200] via: “…The central computer system 802 can proceed to determine whether the score has dropped below one or more threshold levels that can trigger varying levels of safety procedures (834). …”)               
(c) as a response caused by 804 reports an incident which is then used to provide an update to the crime map displayed on the second user device 806 and to the safety score for the second user device 806….”; in addition see at least [0194] via: “…The central computer system 802 receives the incident report (814). The central computer server system 802 can provide security alerts to other users based on the incident report, as indicated by steps 815a-c. For example, the computer server system 802 can identify other users to whom the incident may be relevant and/or important (815a), such as users who are currently or are likely in the future ( e.g., within a threshold period of time) to be located near where the incident occurred and/or users who are part of a group of predefined users who are identified to receive such reports…”)         

Regarding claim 9 deCharms teaches the invention as claimed as detailed above with respect to claim 8. deCharms also teaches:
wherein the crime risk data comprises photographs and the analysis analyzes the photographs to detect a risk of crime; (See at least [0192] via: “…As part of incident reporting and crime map generation, users may upload information regarding incidents that they are aware of…”; in addition see at least [0193] via: “…This information may include the type of incident, their comments, and photos, video or audio or other types of information…”)     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.


Claim 1, 2 and 6 are rejected under 35 U.S.C. 103 as being un-patentable by Hayward et.al (US 9904289 B1) hereinafter “Hayward” in view of Horvitz et.al.  (US 2010/0332131 A1) hereinafter “Horvitz” and in further view of Cordes et.al (US 2019/0156191 A1) hereinafter “Cordes”.

Regarding claim 1 Hayward teaches: 
A system for promoting crime risk avoidance comprising: 
a central server providing a computer processor for executing a program stored in a non-transitory computer readable electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices; (see at least Column 2, lines 41-64 via: “…In one aspect, a computer server….. configured to use telematics data associated with a first driver …..may be provided. The computer server may include (1) a communication unit configured to receive telematics data via wireless communication and/or data transmission, the telematics data being generated and transmitted from a first mobile device and/or first smart vehicle associated with a first driver; (2) a memory unit configured to store vehicle navigation information, virtual road maps, and/or computer readable instructions; and (3) a processor configured to access the memory unit and to automatically identify or determine: (i) a travel or traffic event associated with the first mobile device and/or first vehicle, (ii) a Global Positioning System (GPS) location or other location of the travel event, and (iii) an estimated or actual geographical or temporal scope of the travel event from computer analysis of the telematics data, the processor further being configured to generate a travel event-related data transmission or wireless communication associated with or detailing the travel event, or location or extent thereof…”; in addition see at least Column 44, lines 4-13 via: “…processor 602 may execute instructions stored in policy calculation module 626 to analyze telematics data received over some period of time for an identified….. customer. Remote server 600 may analyze the telematics data using any suitable number and/or type of analysis to appropriately allocate risk……whether the ……customer regularly drives ….. in areas associated with high crime rates…”). Examiner interprets non-transitory medium of electronic memory to be synonymous with a non-volatile electronic memory such as flash memory.
at least one mobile device providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the mobile device providing location identifying circuitry identifying the location of the mobile device and providing communication with the central server; 
(see at least Column 3, lines 33-54 via: “…In yet another aspect, an intermediate mobile device …. configured to use telematics …. may be provided. The intermediate mobile device …. may include (1) a communication unit configured to receive a data transmission or wireless communication containing or including telematics data, the telematics data being generated and transmitted from a first mobile device or first smart vehicle associated with the first driver; (2) a memory unit configured to store vehicle navigation information, virtual road maps, and/or computer readable instructions; (3) a processor configured to access the memory unit to automatically identify or determine: (i) a travel event; (ii a Global Positioning System (GPS) location or other location of the travel event; and (iii) an estimated or actual geographical or temporal scope of the travel event from computer analysis of the telematics data,  the processor further being configured to generate a travel event-related data transmission or wireless communication associated with or detailing the travel event, or location or extent thereof..”)
the programs of the central server and the mobile device cooperating to: 
(a) provide the central server with the location of the mobile device; (see at least column 13, lines 17-22 via: “…mobile computing device 204.1 may broadcast geographic location data and/or telematics data, which is received by external computing device 206….”)                                       
 (c) push contemporaneous notifications to the mobile device from the central server based on the received crime risk value, the notifications providing a recommendation for reducing crime risk. (see at least column 28, lines 45-48 via: “…When relevant, external computing device may be configured to send alert notifications to the first and/or second devices 300, which may include any suitable type of communications such as push notifications…”; in addition see at least Column 44, lines 4-13 via: “…processor 602 may execute instructions stored in policy calculation module 626 to analyze telematics data received over some period of time for an identified…. customer. Remote server 600 may analyze the telematics data using any suitable number and/or type of analysis to appropriately allocate risk……whether the……customer regularly drives ….. in areas associated with high crime rates…”; in addition see at least Column 6, lines 54-63 via: “…Based upon the type and extent of traffic event detected , the second computing device may issue warnings, determine recommendations , and / or re - route vehicles . For instance, the second computing device may cause a display screen or user interface of a mobile device or smart vehicle controller of remote drivers to display a map with ( 1 ) a current route that the vehicle is on , ( 2 ) a virtual representation of the traffic event , and / or ( 3 ) an alternate or recommended new route to an original destination that avoids the traffic event”…)  
 

Hayward is silent with regard to the following claim that is taught by Horvitz:  

(b) index the database of crime data based on the location of the mobile device to receive a crime risk value at the location of the mobile device; (see at least [0006] via: “… providing a risk –based assessment for a user based on their location, incident data is acquired that has information on incidents for a plurality of locations, such as incidents involving risk ….. The incident data can be matched to the user's location, for example, by searching database of the incidents to find those that match the user's current, potential or planned locations….”; In addition see at least [0049] via: “…An incident data storage component 502 stores data about incidents that involve potential risk 550 …. for a plurality of locations, ….. Incidents can comprise any items of interest to a user, …….such as accidents or crimes….”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Horvitz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teaching regarding  facilitating safer vehicle travel utilizing telematics could be modified to include Horvitz teaching regarding risk based assessment for a user based on user location information including incident data acquired from incidents that involve potential risks from a plurality of locations and contexts so that vehicle travel can become safer by avoiding or reducing travel through locations that have been determined to be risky. 

Hayward is silent with regard the following claim that is taught by Cordes: 
(d) monitoring a response by the user of the mobile device after the push notifications to record information indicating compliance by the user with the recommendation of the push notification; (See at least [0047] via: “…The danger client app on smartphone 50 can initiate a safety/alarm confirmation process once it receives the risk alert from deep learning system 94. As shown in FIG. 5, this process can include smartphone 50 generating an alert screen on a display 108. In the illustrative implementation the alert screen includes a statement such as "Risk Detected!" indicating that a risk or other danger has been detected, prompting the user to take further action. The alert screen preferably also includes a warning that a message is about to be sent to an emergency contact subject to a countdown timer of, e.g., thirty seconds. The alert screen might further have a question such as "Are you alright?" with an associated safe input object such as a "yes" button shown on the alert screen. If the alert is a false alarm, the user can depress the "yes" button to indicate the situation is safe (a cancel command), which will cancel the alert by removing the alert screen from display 108 and sending a cancel signal from smartphone 50 to deep learning system 94 whereupon deep learning system 94 will also cancel the alert, i.e., not take any further action such as sending the emergency message. Deep learning system 94 can optionally use the currently collected information from smartphone 50 to update the user routine profile in the hopes of avoiding such false alarms in the future…”; in addition see at least [0048] via: “…If the "yes" button on the alert screen is not depressed by the time the counter gets to zero (for example, if the user cannot reach the smartphone ), then smartphone 50 can automatically send the emergency message as indicated by the warning; in the example of FIG. 5, this means sending a text message (SMS) to a previously established contact named "Sheila" ( contacts may be established as described below in conjunction with FIG. 9). The alert screen may also include an alarm input object such as a larger "HELP!" button (equivalent to a "no" answer to the safety question). If the "HELP!" button is depressed (an alarm command), smartphone 50 can again take some action. This action might be following through with the emergency message indicated by the warning, or might involve upgrading the response to a higher emergency level by contacting an emergency service such as the police…”; in addition see at least [0057] via: “…The smartphone app remains in this monitoring / transmission state until a risk alert signal is received from the deep learning system ( 166 ) . In response to the risk alert, the smartphone app will generate an alert screen on its display ( 168 ) . The alert screen can include the warning about tentatively sending an emergency message , as well as the safe input object to cancel the alert , and the alarm input object to immediately transmit the emergency message . The smartphone app then waits for a user response to the alert ( 170 ) . If the user cancels the alert , a cancel signal is sent to the deep learning system ( 172 ) , and the alert screen is removed from the display . If the user hits the alarm , the smartphone immediately dials 9 - 1 - 1 ( 174 ) . If the user does not provide any input by the time the alert counter reaches zero , the smartphone will transmit a message to the particular emergency contact designated according to the risk score , e . g . , low / medium / high ( 176 )…”)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Cordes because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teaching regarding  facilitating safer vehicle travel utilizing telematics could be modified to include Cordes teaching regarding a mobile electronic device such as a smartphone used in conjunction with a deep learning system to detect and respond to personal danger so that vehicle travel can become safer by getting feedback from vehicle drivers’ actions after they receive a message from a central unit regarding risky locations that should be avoided. 

Regarding claim 2 Hayward, Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1. Hayward also teaches:
wherein the notifications include an indication of crime risk.  (see at least column 28, lines 45-47 via: “…When relevant, external computing device may be configured to send alert notifications …”; in addition see at least Column 44, lines 4-13 via: “…processor 602 may execute instructions stored in policy calculation module 626 to analyze telematics data received over some period of time for an identified insured customer. Remote server 600 may analyze the telematics data using any suitable number and/or type of analysis to appropriately allocate risk……whether the…. customer regularly drives ….. in areas associated with high crime rates…”)  

Regarding claim 6 Hayward, Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1. Horvitz also teaches:
wherein the mobile device further includes a program for route planning and wherein the central server receives route location from the mobile device and indexes the database based on multiple locations of the route to determine crime risk at the multiple locations of the route and wherein the push notifications recommend alternate routes based on the crime risk at the multiple locations of the route.  (see at least [0036] via: “… the UI may provide an alert that notifies the user of a condition, and/or may use a route planning system that alerts the user that a location in a planned route has incidents that meet the user's risk threshold….”; in addition see at least [0052] via: “…For example, if a user is planning trip from point A to point B, path 1 may provide a faster travel time and a shorter overall distance, but take them though locations that exceed the user's risk thresholds ( e.g., risk tolerance level for….. crime). In this example, the UI 524 can provide an alternate path 2, which may take longer……, but provides a safer route of travel in accordance with the user's risk metric….”). Examiner interprets “the UI 524 can provide an alternate path” as equivalent or synonymous with a “push notification” from the central server. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Horvitz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teaching regarding  facilitating safer vehicle travel utilizing telematics could be modified to include Horvitz teaching regarding risk based assessment for a user based on user location information including incident data acquired from incidents that involve potential risks from a plurality of locations and contexts so that vehicle travel can become safer by avoiding or reducing travel through locations that have been determined to be risky. 

Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable by Hayward in view of Horvitz, in view of Cordes and in further view of Kyne et.al.  (US 10984479-B1) hereinafter “Kyne”.

Regarding claim 3 Hayward,  Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1 and 2. However Hayward, Horvitz and Cordes are silent regarding the following claim limitation which is taught by Kyne:
wherein the notifications include suggestions of routes to move out of a location with high crime risk.  (see at least [column 4 lines 13-19] via: “…For example, in some embodiments, the driver is notified when the geographical location of the vehicle is considered a high crime, traffic, or accident rate area. Values for such areas may be assigned based on recent or even real-time data. Further, a route to exit such areas may be provided by systems in accordance with present embodiments….”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Kyne because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teaching regarding  facilitating safer vehicle travel utilizing telematics could be modified to include Kyne’s teaching regarding a system that includes a monitoring device coupled to a vehicle, the monitoring device including a communication interface and one or more processors coupled to the communication interface, the one or more processors receiving, via the communication interface, geographic information regarding high crime areas, so that vehicle travel can become safer by avoiding or reducing travel through locations that have been determined to be risky. 


Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable by Hayward in view of Horvitz, in view of Cordes and in further view of Mathoefer et.al.  (US 2019/0364401 A1) hereinafter “Mathoefer”.

Regarding claim 4 Hayward, Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1. However Hayward, Horvitz and Cordes are silent regarding the following claim limitation which is taught by Mathoefer:
wherein the central server assesses rate of change in the location of the mobile device to determine whether the user has exited a car after driving and the notification provides a reminder to lock the car. 
(see at least [0025] via: “…the vehicle states upon exit of the vehicle 1 or a predetermined time period after the exit of the vehicle 1 are monitored and the user is informed by a notification transmitted to the mobile terminal 2 when, for example…”; in addition see at least [0031] via: “…the vehicle doors 1.1 are not locked …”). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Mathoefer because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teachings regarding facilitating safer vehicle travel utilizing telematics and risk based assessment for a user based on user location information including incident data acquired from incidents that involve potential risks from a plurality of locations and contexts could be modified to include Mathoefer’s teaching regarding a method for automatically transmitting a notification about the occurrence of at least one vehicle state of a vehicle to at least one mobile terminal of a user involves performing or preventing the automatic transmission of the notification depending on a geographical area, a predetermined time, a condition predetermined by the user, and/or learned condition in order to safeguard the safety of the car once the driver has left the car.                                          

Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable by Hayward in view of Horvitz, in view of Cordes and in further view of Hiraga et.al.  (JP 2007272799 A) hereinafter “Hiraga”.


Regarding claim 5 Hayward, Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1. However Hayward, Horvitz and Cordes are silent regarding the following claim limitation which is taught by Hiraga:
wherein the notification includes advertisements for products that will enhance consumer safety in high crime areas. (See at least [page 2, para. 2 of translation] via: “… the present invention is a sales promotion server that proposes a security product to a customer…”; in addition see at least [page 8, Appendix 5 of translation] via:  “…The sales promotion method according to any one of appendices 1 to 3, wherein the suggesting step proposes the security product to the customer by e-mail….”; in addition see at least [page 8, Appendix 5 of translation] via:  “…The proposing step displays an advertisement whose color, shape, or size changes in conjunction with the security evaluation of the security product on a website, and proposes the security product to the customer. .…”). In addition see at least [page 5, para. 11, 12, 15 of translation] via:  “…

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Hiraga because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teachings regarding facilitating safer vehicle travel utilizing telematics and risk based assessment for a user based on user location information including incident data acquired from incidents that involve potential risks from a plurality of locations and contexts could be modified to include Hiraga’s teaching regarding  a sales promotion method by which an appropriate security product corresponding to a security tendency and security evaluation of a customer is promptly and easily offered to the customer that entails  a selection means for selecting security tendency information; an extraction means for extracting one or more security products corresponding to the security tendency information selected by the selection means based on security product database with which the security tendency information and the security products are associated and an offer means for offering the security product to the customer to the customer from among one or more security products extracted by the extraction means in order to further provide crime risk protection the driver by offering the driver security related products to enhance his/her safety.

Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable by deCharms in view of Siskind et.al.  (US 2019/0242718) hereinafter “Siskind”
 
Regarding claim 10 deCharms teaches the invention as claimed as detailed above with respect to claim 8. However deCharms is silent regarding the following claim limitation which is taught by Siskind:
wherein the crime risk data comprises answers to questions submitted to the user of the mobile phone about crime risk. (see at least [0055] via: “… It should be noted that the reporting screen 620, or a similar GUI for accepting information, may be rendered on the user device 304 for the purpose of verifying or disputing previously reported crime incidents. Further, because safety-related information from many data sources (e.g., data sources 330 of FIG. 3 as well as user devices of customers of the application 345) are plotted on the overlay 650, verification using the reporting screen 620 acts to verify or dispute safety-related information across the full pipeline of data being gathered by the application 345 of FIG. 3…”). Further the Examiner notes that Kyne teaches “in the background of the invention that questionnaires were a known way of acquiring information like crime data…”) 


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified deCharms to incorporate the teachings of Siskind because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that deCharms’s teaching regarding a computer implemented method of providing communication from one user to a plurality of users and conversely a plurality of users to one or many users could be modified to include Siskind’s teaching regarding generating a visual representation of crime-related information on a map, whereby the crime-related information is gathered from a variety of sources and evaluated to ensure there is no bias when generating metrics that describe individual events within the information, the evaluation involving normalization of a crime's location (e.g., longitude and latitude) and statistical analysis of a crime's severity (e.g., vandalism vs. car theft), after which, the metrics are are employed to generate maps that plot the individual events in a visually intuitive manner, such as a heat map, the map used to route travelers to their destination optimizing for the safest route, while also considering timing of the trip, and in addition, the map, used to alert a user when s/he enters into an area with event(s) designated as having severe criminal events. The addition of Siskind’s teaching to that of deCharms permits the possibility of disseminating crime related information as taught by Syskind to a plurality of users as taught by de Charms.

Response to Arguments
Applicant's appeal brief filed 1/5/2022 have been fully considered but they are not persuasive.  
In response to Applicant’s arguments regarding claim rejection under 35 U.S.C  § 101.

Step 2A Prong One: Regarding claim 1 The Applicant argues that the invention does not recite an abstract idea since the identification of the Examiner of “monitoring a response by the user of the mobile device after the push notifications to record information indicating compliance by the user with the recommendation of the push notification” as an abstract idea that falls under the grouping that belongs to a method of organizing human activity under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites promoting crime risk avoidance (refer to MPEP 2106.04(a)(2); does not include a complete reading of the claim that includes “a central server providing a computer processor” and a “mobile device” including a processor and location-identifying circuitry. The Applicant further argues that there is no claim to modifying human behavior or any human mediated step per se and thus the invention cannot be classified as an abstract idea.

The Examiner disagrees. In the analysis of the claim, the abstract idea is separated from the additional elements that in this case amount to mere use of a computer as a tool to implement the abstract of promoting crime risk avoidance (refer to MPEP 2106.05(f)). Furthermore the act of monitoring the response of the user after receiving a notification definitely belongs to a method of organizing human activity under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites promoting crime risk avoidance (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 

Regarding claim 8 The Applicant makes a similar argument that the invention does not recite an abstract idea since the identification of the Examiner of “analyze and combine information from different mobile devices related to crime risk data at the given location to provide locations linked to crime risk” as an abstract idea that falls under the grouping that belongs to a method of organizing human activity under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites promoting crime risk avoidance (refer to MPEP 2106.04(a)(2); does not include a complete reading of the claim that includes “a central server program operating..” including a processor and location-identifying circuitry. The Applicant further argues that there is no claim to modifying human behavior or any human mediated step per se and thus the invention cannot be classified as an abstract idea.

The Examiner disagrees. In similar fashion in the analysis of the claim, the abstract idea is separated from the additional elements that in this case amount to mere use of a computer as a tool to implement the abstract of promoting crime risk avoidance (refer to MPEP 2106.05(f)). Furthermore the act of analyzing the information related to crime risk data at a given location to provide locations linked to crime risk does belong to a method of organizing human activity under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites promoting crime risk avoidance (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 

Step 2A Prong Two and Step 2B: The Applicant provides no argument regarding these steps. 

In response to Applicant's arguments regarding rejection under 35 U.S.C  § 102:

Regarding Claim 8 (c) that recites: as a response caused by the receipt of location and crime information from the multiple mobile devices, provide to the multiple mobile devices from which location and information related to crime risk data at the given location is received additional crime risk data for a location derived from other mobile devices, the Applicant acknowledges that deCharmes [0193] teaches that crime reports are automatically sent to other users independently of whether those other users have uploaded data. Nevertheless, the Applicant argues that deCharms fails to teach using the collected crime information itself as an incentive for submission of data for particular locations since conventional ”affiliate marketing” or “direct sales” approaches are used that fail to recognize the possibility of using the collected crime information itself as an incentive for submission of data for particular locations. Furthermore the Applicant argues that deCharms teaches that the data provided to an individual is “based on” rather than “in response to” data collected by the individual. Accordingly the Applicant argues that deCharmes fails to teach the limitation of claim 8.     

Although claim 8 (c) may be interpreted as argued by Applicant, Examiner believes Applicant is interpreting claim 8 (c) too narrowly by restricting it to be based on “in response to” and not “based on”. Examiner interprets claim 8 (c) in broader terms simply as providing to the multiple mobile devices crime risk data in response to receipt of location and crime information from the same multiple mobile devices. Examiner does not see where in does deCharms use ”affiliate marketing” or “direct sales” that would render deCharms failing to teach claim 8..

As a consequence Examiner disagrees with Applicant that DeCharms does not teach claim 8 (c). Examiner re-states, as analyzed above, that DeCharmes teaches claim 8 (c): (See at least [0193] via: “…This report may be registered or marked automatically on a map that is visible to other users. Reports may be sent automatically to other users, or to other users near to the site of the report. In the depicted example, the first user device 804 reports an incident which is then used to provide an update to the crime map displayed on the second user device 806 and to the safety score for the second user device 806….”; in addition see at least [0194] via: “…The central computer system 802 receives the incident report (814). The central computer server system 802 can provide security alerts to other users based on the incident report, as indicated by steps 815a-c. For example, the computer server system 802 can identify other users to whom the incident may be relevant and/or important (815a), such as users who are currently or are likely in the future ( e.g., within a threshold period of time) to be located near where the incident occurred and/or users who are part of a group of predefined users who are identified to receive such reports…”)       

Regarding Claim 9 that recites: “wherein the crime risk data comprises photographs and the analysis analyzes the photographs to detect a risk of crime”, the Applicant argues that although deCharms teaches [0192]-[0193] that individuals can upload photographs to aid in the conviction of criminals, deCharms fails to teach using these photographs to assess crime risk of a location as required by the claim. 
Examiner disagrees and believes that the Applicant is interpreting claim 9 too narrowly. Nowhere in the claim is it recited explicitly that these photographs are to be used to asses crime risk at a given location. As a consequence Examiner disagrees with Applicant that DeCharms does not teach claim 9. Examiner re-states, as analyzed above, that DeCharmes teaches claim 9: (See at least [0192] via: “…As part of incident reporting and crime map generation, users may upload information regarding incidents that they are aware of…”; in addition see at least [0193] via: “…This information may include the type of incident, their comments, and photos, video or audio or other types of information…”)     

In response to applicant's arguments regarding rejection under 35 U.S.C  § 103:

Regarding Claim 1 (d) that recites: “monitoring a response by the user of the mobile device after the push notifications to record information indicating compliance by the user with the recommendation of the push notification”; the Applicant acknowledges that Cordes teaches sending a push notification to a user who may be in danger and receiving a reply from the user indicating whether the individual is or not currently in danger. Nevertheless the Applicant argues that Cordes fails to teach monitoring compliance as required by the claim or to collect information that would render such monitoring possible.

The Examiner disagrees that Cordes fails to teach monitoring compliance based on the recommendation of the push notification. In [0047] Cordes teaches the smartphone receiving a risk alert notification, prompting the user to take action. Cordes also teaches that the alert screen may display a question if the user is alright, after which the user can respond with a “yes” to indicate the situation is safe. Otherwise if the “yes” button is not depressed by the user emergency support is summoned for the user. Hence the Examiner believes Cordes fully teaches the limitation of claim 1 (d).   

Regarding claim 3, the Applicant’s arguments are moot since the previous art was replaced by that of Kyne.

Regarding claim 4, the Applicant’s arguments are moot since the previous art was replaced by that of Mathoefer.

Regarding claim 5, the Applicant’s arguments are moot since the previous art was replaced by that of Hiraga.

Regarding claim 10, the Applicant’s arguments are moot since the previous art was replaced by that of Sisskind.


In conclusion, independent claims 1 & 8, they remain patent ineligible because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of certain methods of organizing human activity, under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites “promoting crime risk avoidance”. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus independent claims 1 and 8 and their respective dependent claims 2-6 and 9-10 remain rejected under 35 USC §101. Claims 8 and 9 remain rejected under 35 USC §102 as being anticipated by deCharms and claims 1-6 and 10 remain rejected under 35 USC § 103, with claims  Claim 1-2, and 6 rejected as being un-patentable by Hayward in view of Horvitz and in view of Cordes; claim 3 rejected as being un-patentable by Hayward in view of Horvitz, in view of Cordes and in further view of Grimm; claim 4 rejected as being un-patentable by Hayward in view of Horvitz, in view of Cordes and in further view of Mathoefer; claim 5 rejected as being un-patentable by Hayward in view of Horvitz, in view of Cordes and in further view of Hiraga; and claim 10 rejected being un-patentable by deCharms in view of Kwon.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

                                                                                                                                                 /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697